"'   ... .. -~
       -




           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page I of!   ~
                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                                                                  (For Offenses Committed On or After November 1, 1987)
                                                v.
                            Tito Nehemias Gonzalez-Lopez                                          Case Number: 3:19-mj-24671




           REGISTRATION NO. 92283298
                                                                                                                                    JAN 08 2020
           THE DEFENDANT:
            IZl pleaded guilty to count(s) _l~o:'._f~C~o~m:!p~la~i~nt':__ _ _ _ _ _ _ _ _ _.is~o~u,llfr:t~!§fB.~t!1<:.0uIBslfoBi,slriTiHo'c:ii.T.ccAio~uialAT~IIA--I
            •   was found guilty to count(s)                                                                                                        DEPUTY
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                   Nature of Offense                                                                       Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                             I
             D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:
                                         V
                                         ,~ TIME SERVED                                     •    ---------~days

             IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
             IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Wednesday, January 8, 2020
                                                                                                Date of Imposition of Sentence


                          \_-✓G_~_.~-~--L___._-6~--
            Received
                          DUSM                                                                  Hlit!Aot::OCK
                                                                                                UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                                3:19-mj-24671
